         Case 1:21-cr-00217-PGG Document 37 Filed 04/06/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 6, 2021

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, N.Y. 10007

   Re: United States v. Stuart Finkelstein, 21 Cr. 217 (PGG)

Dear Judge Gardephe:

        A pretrial conference in this matter is scheduled for May 11, 2021. The Government
respectfully requests, with the consent of the defense, that the Court exclude time, pursuant to 18
U.S.C. § 3161(h)(7)(A), from today until that conference. The proposed exclusion would permit
the parties to negotiate a protective order to govern discovery; for the Government to begin
producing discovery; and for the defendant to travel to New York City on May 11, 2021 to attend
the Curcio hearing. The Government submits that the ends of justice served by the exclusion
outweigh the best interest of the public and the defendant in a speedy trial.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: __________________
                                             Rushmi Bhaskaran
                                             Assistant United States Attorney
                                             (212) 637-2439

cc: Brian Griffin, Esq. (by ECF)
